Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 1 December 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Monsieur.
                            New London 1r: Dec: 1780.
                        
                        Je reçois ici dans l’instant la lettre dont Votre Excellence m’a honoré du 27 du mois dernier, et je la prie
                            de permettre que je lui renvoye une lettre que j’ai trouvé dans le paquet, adressée au Chevalier de La Luzerne, que j’ai
                            reconnu etre de l’ecriture du Chevalier de Ternay, et qu’il me Semble que Monsieur de La Fayette auroit mieux fait de
                            porter a Philadelphie, dans le petit voyage qu’il y va fair.
                        Je Suis venu ici aujourdhui; j’irai demain à Lebanon et retournerés par Providence dans quatre jours à
                            Newport. L’objet de la promenade que je fais, est de connoitre dans le Connecticut des Lieux à pouvoir loger La Seconde
                            Division à quelque epoque qu’elle puisse nous arriver d’ici au Printems et d’en conferer avec le Gouverneur Trombull,
                            j’espere que Votre Excellence Trouvera que cette disposition preparatoire pour ce qui pourra nous arriver de Trouppes de
                            France, Sera la plus convenable aux circonstances, pour les rapprocher de L’armee de Votre Excellence, et préférable au
                            parti de les etablir dans l’etat de Boston.
                        L’affaire ou Ferguson a eté defait, et Les dispositions de Votre Excellence, par les demonstrations
                            offensives de Son armée jusqu’a lepoque ou elle l’a fait entrer en quartiers d’hiver, me paroissent avoir Sauvé Le sud de
                            l’attaque combinée que Lesslies aprés Sa descente à Porsmouth y meditoit. Il me paroit actuellement tres vraisemblable que
                            ce projet est rompu et entierement decousu.
                        A l’egard de la petitte embarquation qui Se prepare à New Jorck touttes les nouvelles qui nous en Sont venues
                            l’annoncent comme de peu de consequence, et le depart de Rodney me paroit confirmé Sans avoir a Sa Suite aucun vaisseau de
                            transport.
                        Je compte aller demain matin au fort, compter les vaisseaux de ces messieurs dans la Baye de Gardner, ou ils
                            ont reçu aussi leur part des provisions de Corck.
                        Je ne dois pas omettre en quittant ce-çi de Vous rendre compte que Le Lieutenant Colonel Ledyard qui command
                            ici, a tenu pendant tout l’ete avec moi la correspondance la plus exacte, et m’a donné des intelligences excellentes Sur
                            tous Les mouvemens des ennemis.
                        Il me paroit tout naturel que Votre Excellence retire pendant l’hiver la chaine de Dragons qu’elle avoit
                            etablie pour la correspondance, mais come je laisserés celle qui Subsiste entre Lebanon et moi pour la communication avec
                            Le Duc de Lauzun, et que les postes ne Newport, a cause des ferry, Sont Si horriblement mal Servies, je Supplie Votre
                            Excellence de m’adresser Ses lettres par Hartford au Duc de Lauzun à Lebanon, qui me les enverra par les postes de Ses
                            hussards avec beaucoup plus de celerité qu’elles ne me viendroient par Providence, ou je n’ai de communication par la
                            poste qu’une fois La Semaine. Je Suis avec Respect. De Votre Excellence Le tres humble et tres obeissant Serviteur
                        
                            Le Cte de Rochambeau
                        
                    